Case: 17-41206      Document: 00515070611         Page: 1    Date Filed: 08/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 17-41206                               FILED
                                                                            August 9, 2019
                                                                            Lyle W. Cayce
MARK SILGUERO,                                                                   Clerk

              Plaintiff - Appellant

AMY WOLFE,

              Intervenor - Appellant

v.

CSL PLASMA, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-361


Before KING, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Mark Silguero and Amy Wolfe sued CSL Plasma, Inc., a plasma
collection center, for disability discrimination under the Americans with
Disabilities Act (ADA) and Texas state law.               We previously affirmed the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41206    Document: 00515070611    Page: 2   Date Filed: 08/09/2019



                                No. 17-41206
district court’s judgment in favor of CSL on the ADA claim, but we submitted
two certified questions to the Supreme Court of Texas regarding the state law
claims. Silguero v. CSL Plasma, Inc., 907 F.3d 323, 333 (5th Cir. 2018).
Specifically, we asked about whether a plasma collection center is a “public
facility” under Texas Human Resources Code § 121.002(5) and what standard
applies to determine whether a facility’s rejection of a person constitutes
impermissible discrimination. Id.    The Supreme Court of Texas has now
answered those questions. See Silguero v. CSL Plasma, Inc., No. 18-1022, 2019
WL 2668888 (Tex. June 28, 2019).
      Consistent with the Supreme Court of Texas’s analysis of relevant state
law, we REVERSE the district court’s judgment on the state law claims
because it was based upon the incorrect conclusion that a plasma collection
center is not a “public facility” under Texas Human Resources Code
§ 121.002(5).   We REMAND to the district court for further proceedings.
Before addressing the merits of the case, the district court should reconsider
whether it should exercise supplemental jurisdiction over Silguero’s and
Wolfe’s state law claims in light of the revelation that the federal and state
laws are different in this context and the affirmance of the judgment in CSL’s
favor on the federal claims, leaving no current federal law claims. See 28
U.S.C. § 1367(c); City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173
(1997); see also, e.g., Enochs v. Lampasas Cty., 641 F.3d 155, 158–59 (5th Cir.
2011). We express no opinion at this juncture as to whether such jurisdiction
should be exercised.     If the district court does exercise supplemental
jurisdiction, then it should proceed to the merits of the state law claims in
accordance with the Supreme Court of Texas’s answers to the certified
questions.




                                      2
    Case: 17-41206   Document: 00515070611    Page: 3   Date Filed: 08/09/2019



                               No. 17-41206
     In sum, we AFFIRM the district court’s judgment as it applies to
plaintiffs’ ADA claims.   We REVERSE and REMAND the judgment as it
applies to plaintiffs’ claims under the Texas Human Resources Code.




                                     3